Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00013-CV

                                           Guadalupe RAMOS,
                                               Appellant

                                                     v.

                                       GOLDEN RIBBON INC.,
                                            Appellee

                       From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 2014CV04293
                            Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 25, 2015

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on January 9, 2015. The clerk of

the court notified the appellant in writing that our records did not reflect payment of the $195 filing

fee. In addition, our record contains no evidence appellant is excused by statute or rule from paying

the filing fee. See TEX. R. APP. P. 5, 20. On February 19, 2015, this Court ordered appellant to show

cause in writing by March 6, 2015, that either: (1) the filing fee has been paid; or (2) appellant is

entitled to appeal without paying the filing fee. Appellant was advised that if he failed to respond within
                                                                                        04-15-00013-CV


the time provided, this appeal would be dismissed for failure to pay the filing fee. See TEX. R. APP. P.

5, 42.3(c). Appellant did not respond.

        The appeal is DISMISSED for failure to pay the filing fee. See id.


                                                    PER CURIAM




                                                  -2-